Title: To Thomas Jefferson from F. P. Van Berckel, 25 June 1792
From: Berckel, F. P. van
To: Jefferson, Thomas



Monsieur
à Philadelphie Ce 25e. Juin 1792.

Un Huissier de la justice, muni d’un ordre donné par un des Magistrats de Cette Ville pour arrêter un de mes Domestiques pour une dette peu Considerable, qui Ce dernier pretend n’être pas dû, S’est presenté dans ma Maison pour executer Son ordre, et y a arrêté mon Domestique, non obstant qu’il fut parfaitement informé de l’illegalité de Cet Acte. Ne me trouvant pas Chés moi lorsque le Huissier S’y est presenté, mon Domestique ne Sachant trop Comment Se conduire, et intimidé par les menaces, qui Lui ont été faites, d’etre mêné en prison, a payé la Somme qu’on exigeoit de Lui, Comme il paroit par la Quittance du Huissier, que j’ai l’honneur d’inclure, de même que l’ordre du Magistrat qui prouvent les faits que je viens de pôser.
Il est de mon devoir, Monsieur, de Vous porter mes plaintes au Sujet de Cette affaire, qui est de la derniere irregularité, Comme je m’assure que Vous n’hesiterez pas à en Convenir, aprés quoi j’ose me flatter d’obtenir telle Satisfaction que les Circonstances permettront, mais qui rendra toujours nul l’Acte d’Autorité qui a été exercé dans ma Maison en infraction de l’inviolabilité qui Lui est dûe. J’ai l’honneur  d’etre avec les Sentimens de la plus parfaite Consideration Monsieur Votre très humble & très Obeissant Serviteur

F: P: Van Berckel

